COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     G. H. v. The State of Texas

Appellate case number:   01-13-00422-CV and 01-13-00423-CV

Trial court case number: MH4237 and MH4237A

Trial court:             Probate Court of Galveston County

       Appellant has filed an unopposed motion to consolidate the appeals. The motion is
denied. Appellant may, however, file one brief for both cause numbers, if appellant so
chooses, and the appeals will be submitted to the same panel on the same date. Briefing
deadlines are suspended in each appeal and will be set once the record is complete.

       It is so ORDERED.



Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: June 6, 2013